aki en oF ot’

wo ee . kan girly

‘* et i: Lot: |

x a a A ‘a “3
: we ey

STATE OF NORTH CAROLINA 8 IN THE GENERAL COURT OF JUSTICE
. 29°
COUNTY OF FORSYTH tH) APA 27 SUPERIOR COURT DIVISION

| RORSYTH epee R FILE NO. o | CY S A229
DEBRA CORBINO, \ /pYL i? —5-————* >

Plaintiff, )

v. ) COMPLAINT
HEALTH CARE SERVICES GROUP, )

Defendant ; )

 

Now comes the Plaintiff, by and threugh counsel and complaining of the Defendant and hereby
alleges the following:

1. Plaintiff Debra Corbino [hereinafter “Plaintiff” ] is a resident of Forsyth County, North
Carolina.

2. Upon information and belief, Defendant Health Care Services Group, Inc. [hereinafter
“Defendant”] is, a foreign corporation organized and existing under the laws of Pennsylvania

and at ail times is material hereto duly authorized to conduct business in the state of North
Carolina,

3. Upon information and belief, Defendant solicits business for cleaning services and was under
contract with Winston-Salem Nursing and Rehabilitation Center, located at 1900 W 1* St,
Winston-Salem, NC 27104. At all times rélevant herein; Winston-Salem Nursing and
Rehabilitation Center was the employer of Plaintiff.

4, ‘On'May 26, 2018 [hereinafter “the Date of Incident”), Plaintiff was performing her duties as

a CNA at Winston-Salem Nursing and Rehabilitation Center and entered a patient’s room to
bathe and change the patient,

>. Plaintiff was in the patient’s room for approximately 20 minutes. For the duration that
Plaintiff was in the patient’s room, the door was closed for the patient’s privacy.

Case 1:21-cv-00462-LCB-JLW Document4 Filed 06/08/21 Page 1 of 4
6. When Plaintiff completed changing the linens and patient, she exited the room to take the
soiled linens to the laundry room. As Plaintiff exited the patient’s room, she carried the soiled
linens in her hands.

7. As she stepped out of the room, Plaintiff encountered water or some other liquid substance on

the floor and slipped and fell. She injured both her right shoulder and wrist as a result of he
fall.

8. Plaintiff was unaware that an employee of Defendant had mopped the floor and that the floor
was still wet. Further Plaintiff did not see liquid on the floor prior to stepping out of the
patient’s room.

9. Plaintiff did not see any caution or warning signs posted in the hallway or near the patient’s
room indicating a wet and slippery floor.

10. Plaintiff was not forewamed that the hall was about to be mopped.

11. Asa result of the fall, Plaintiff suffered immediate and painful injuries. Plaintiff sustained a
fracture of the right wrist, right ulnar tea, right shoulder sprain, and left ankle sprain.

12. As a result of her injuries, Plaintiff underwent medical treatment including physical and
occupational therapy and injections.

13. Defendant had notice of, or in the exercise of reasonable care should have noticed the failure
- to place a wet and slippery or other warning sign where a hallway had just been mopped ,
would constitute a hazard to the Winston-Salem Nursing and Rehabilitation employees,
patients and any other person that would reasonably be expected to use such hallway.

14, The hazardous condition that proximately caused Plaintiff to fall was not obvious to a
_ reasonable person in Plaintiff's position.

13, At all times relevant hercin, Defendant’s emptoyeeé was acting in the coursé and scope of
their employment and in the furtherance of Defendant’s interests -

FIRST CLAIM FOR RELIEF FOR NEGLIGENCE

16. Plaintiff re-alleges and incorporates herein by reference the preceding paragraphs of this
Compiaint as if fully set forth herein.

Case 1:21-cv-00462-LCB-JLW Document4 Filed 06/08/21 Page 2 of 4
17.

18.

19,
~ Rehabilitation Center employees, patients and lawful visitors of the rehabilitation center,

20.

21.

22,

At all times relevant herein, Defendant owed a duty to all Winston-Salem Nursing and
Rehabilitation Center employees, patients and lawful visitors of the rehabilitation center,
including Plaintiff, to maintain the floors in a reasonably safe condition.

At all times relevant herein, Defendant owed a duty to all Winston-Salem Nursing and
Rehabilitation Center employees, patients and lawful visitors of the rehabilitation center,
including Plaintiff, to warn about known hazardous conditions that were hidden or not
obvious to a reasonable person.

At all times relevant herein, Defendant owed a duty to all Winston-Salem Nursing and

including Plaintiff, to correct and eliminate known hazards in the rehabilitation center that
were not obvious to a reasonable person in Plaintiff's position.

At all times relevant herein, Defendant owed a duty to all Winston-Salem Nursing and
Rehabilitation Center employees, patients and lawful visitors of the rehabilitation center,

including Plaintiff, to rectify any hazardous conditions after actual or constructive notice of
its existence,

Defendant, acting by and through its employees, agents, and/or servants, was negligent in that
they had a duty to maintain the Winston-Salem Nursing and Rehabilitation Center premises

- in a safe manner and to wain Winston-Salem Nursin g and Rehabilitation Center eniployees,

patients and lawful visitors, and breached this duty in that Defendant:

a. Failed to exercise ordinary care to maintain the Center’s floors in areasonably safe
condition;

b. Failed to take reasonable precautions to protect Winston-Salem Nursing and
Rehabilitation Center employees, patients and lawful visitors, including Plaintiff,
from hazards; |

c. Failed to correct arid eliminate the hazard of a wet or slippery spot on the floor,
which was known or reasonably should have been known, to one or more of
Defendant’s agents or employees;

d. Failed to otherwise warn, notify or provide notice to Plaintiff of a hazardous

_ condition that was known, or reasonably should have beer known,-to one or more of
Defendant’s agents or employees by placing a cone or warning sign at that location
. ‘of the fall; . a one
e. Failed to properly train and/or supervise employees, agents or servants, with regard

to proper cleaning procedures to eliminate hazards of slippery floors;

f. Otherwise failed to act reasonably under the circumstances in ways to be adduced at
trial.

The knowledge, actual or constructive; of one or more of Defendant’s agents or employees of
the hazardous condition that proximately caused Plaintiff to slip and fall is imputed to the

Case 1:21-cv-00462-LCB-JLW Document4 Filed 06/08/21 Page 3 of 4
Defendant under the doctrine of Respondeat Superior because this knowledge was obtained

while each agent or employee was acting under the course and scope of his or her
employment.

23. Atall times alleged herein, Plaintiff was acting as a reasonable and prudent person and did
not contribute to her injuries.

24. As a direct and proximate result of Defendant’s negligence as described above, Plaintiff
suffered and will suffer compensable injuries and damages in excess of $25,000 including:

past, present and future medical expenses; and past, present and future pain and suffering,
including mental distress.

"PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays as follows:

1. That Plaintiff have and recover judgment against the Defendant for an amount in
excess of $25,000 in compensatory damages, together with interest from the date suit
was instituted as allowed by law;

2. That all costs of this action including reasonable attorneys’ fees be taxed to the
Defendants as perinitted by NCGS §6-21.1;

3. That Plaintiff have and recover pre-judgment interest as allowed by N.C.G.S. § 24-5;
‘4. That this matter be tried by a jury; and

5. For such other and further relief as the Court may deem just and proper.

This the 13"day of April, 2021,

DEUTERMAN LAW GROUP

Michele Cybulski (NC Bar #39617)
Attorney for Plaintiff

3524 Lawndale Drive
Greensboro, North Carolina 27408
Tel; (336) 373-1130

Fax: (336) 373 — 1466

Email: micheile@deutermanlaw.com

 

Case 1:21-cv-00462-LCB-JLW Document4 Filed 06/08/21 Page 4 of 4
